

113 S1533 IS: Stop Tax Haven Abuse Act
U.S. Senate
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1533IN THE SENATE OF THE UNITED STATESSeptember 19, 2013Mr. Levin (for himself, Mr. Whitehouse, Mr. Begich, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo end offshore tax abuses, to preserve our national defense and protect American families and businesses from devastating cuts, and for other purposes.1.Short title, etc(a)Short
			 titleThis Act may be cited
			 as the Stop Tax Haven Abuse
			 Act.(b)Amendment of
			 1986 codeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.(c)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title, etc.TITLE I—Deterring the use of tax havens for tax evasionSec. 101. Authorizing special measures against foreign jurisdictions, financial institutions, and others that significantly impede United States tax enforcement.Sec. 102. Strengthening the Foreign Account Tax Compliance Act (FATCA).Sec. 103. Treatment of foreign corporations managed and controlled in the United States as domestic corporations.Sec. 104. Reporting United States beneficial owners of foreign owned financial accounts.Sec. 105. Swap payments made from the United States to persons offshore.TITLE II—Other measures To combat tax haven abusesSec. 201. Country-by-country reporting.Sec. 202. Penalty for failing to disclose offshore holdings.Sec. 203. Deadline for anti-money laundering rule for investment advisers.Sec. 204. Anti-money laundering requirements for formation agents.Sec. 205. Strengthening John Doe summons proceedings.Sec. 206. Improving enforcement of foreign financial account reporting.TITLE III—Ending corporate offshore tax avoidanceSec. 301. Allocation of expenses and taxes on basis of repatriation of foreign income.Sec. 302. Excess income from transfers of intangibles to low-taxed affiliates treated as subpart F income.Sec. 303. Limitations on income shifting through intangible property transfers.Sec. 304. Repeal of check-the-box rules for certain foreign entities and CFC look-thru rules.Sec. 305. Prohibition on offshore loan abuse.IDeterring the use of tax havens for tax
			 evasion101.Authorizing
			 special measures against foreign jurisdictions, financial institutions, and
			 others that significantly impede United States tax enforcementSection 5318A of title 31, United States
			 Code, is amended—(1)by striking the
			 section heading and inserting the following:5318A.Special
				measures for jurisdictions, financial institutions, or international
				transactions that are of primary money laundering concern or significantly
				impede United States tax
				enforcement;(2)in subsection
			 (a), by striking the subsection heading and inserting the following:(a)Special
				measures To counter money laundering and efforts to significantly impede United
				States tax
				enforcement;(3)in subsection
			 (c)—(A)by striking the
			 subsection heading and inserting the following:(c)Consultations
				and information To be considered in finding jurisdictions, institutions, types
				of accounts, or transactions To be of primary money laundering concern or To be
				significantly impeding United States tax
				enforcement;
				and(B)by inserting at
			 the end of paragraph (2) thereof the following new subparagraph:(C)Other
				considerationsThe fact that a jurisdiction or financial
				institution is cooperating with the United States on implementing the
				requirements specified in chapter 4 of the Internal Revenue Code of 1986 may be
				favorably considered in evaluating whether such jurisdiction or financial
				institution is significantly impeding United States tax
				enforcement.;(4)in subsection
			 (a)(1), by inserting or is significantly impeding United States tax
			 enforcement after primary money laundering
			 concern;(5)in subsection
			 (a)(4)—(A)in subparagraph
			 (A)—(i)by
			 inserting in matters involving money laundering, before
			 shall consult; and(ii)by
			 striking and at the end;(B)by redesignating
			 subparagraph (B) as subparagraph (C); and(C)by inserting
			 after subparagraph (A) the following:(B)in matters
				involving United States tax enforcement, shall consult with the Commissioner of
				the Internal Revenue, the Secretary of State, the Attorney General of the
				United States, and in the sole discretion of the Secretary, such other agencies
				and interested parties as the Secretary may find to be appropriate;
				and;(6)in each of
			 paragraphs (1)(A), (2), (3), and (4) of subsection (b), by inserting or
			 to be significantly impeding United States tax enforcement after
			 primary money laundering concern each place that term
			 appears;(7)in subsection
			 (b), by striking paragraph (5) and inserting the following:(5)Prohibitions or
				conditions on opening or maintaining certain correspondent or payable-through
				accounts or authorizing certain payment cardsIf the Secretary
				finds a jurisdiction outside of the United States, 1 or more financial
				institutions operating outside of the United States, or 1 or more classes of
				transactions within or involving a jurisdiction outside of the United States to
				be of primary money laundering concern or to be significantly impeding United
				States tax enforcement, the Secretary, in consultation with the Secretary of
				State, the Attorney General of the United States, and the Chairman of the Board
				of Governors of the Federal Reserve System, may prohibit, or impose conditions
				upon—(A)the opening or
				maintaining in the United States of a correspondent account or payable-through
				account; or(B)the
				authorization, approval, or use in the United States of a credit card, charge
				card, debit card, or similar credit or debit financial instrument by any
				domestic financial institution, financial agency, or credit card company or
				association, for or on behalf of a foreign banking institution, if such
				correspondent account, payable-through account, credit card, charge card, debit
				card, or similar credit or debit financial instrument, involves any such
				jurisdiction or institution, or if any such transaction may be conducted
				through such correspondent account, payable-through account, credit card,
				charge card, debit card, or similar credit or debit financial
				instrument.;
				and(8)in subsection
			 (c)(1), by inserting or is significantly impeding United States tax
			 enforcement after primary money laundering
			 concern;(9)in subsection
			 (c)(2)(A)—(A)in clause (ii),
			 by striking bank secrecy or special regulatory advantages and
			 inserting bank, tax, corporate, trust, or financial secrecy or
			 regulatory advantages;(B)in clause (iii),
			 by striking supervisory and counter-money and inserting
			 supervisory, international tax enforcement, and
			 counter-money;(C)in clause (v), by
			 striking banking or secrecy and inserting banking, tax,
			 or secrecy; and(D)in clause (vi),
			 by inserting , tax treaty, or tax information exchange agreement
			 after treaty;(10)in subsection
			 (c)(2)(B)—(A)in clause (i), by
			 inserting or tax evasion after money laundering;
			 and(B)in clause (iii),
			 by inserting , tax evasion, after money
			 laundering; and(11)in subsection
			 (d), by inserting involving money laundering, and shall notify, in
			 writing, the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives of any such action involving United
			 States tax enforcement after such action.102.Strengthening
			 the Foreign Account Tax Compliance Act (FATCA)(a)Reporting
			 activities with respect to passive foreign investment companiesSection 1298(f) is amended by inserting
			 , or who directly or indirectly forms, transfers assets to, is a
			 beneficiary of, has a beneficial interest in, or receives money or property or
			 the use thereof from, after shareholder of.(b)Withholdable
			 payments to foreign financial institutionsSection 1471(d) is amended—(1)by inserting or transaction
			 after any depository in paragraph (2)(A), and(2)by striking or any interest
			 and all that follows in paragraph (5)(C) and inserting derivatives, or
			 any interest (including a futures or forward contract, swap, or option) in such
			 securities, partnership interests, commodities, or derivatives..(c)Withholdable
			 payments to other foreign financial institutionsSection 1472 is amended—(1)by inserting as a result of any
			 customer identification, anti-money laundering, anti-corruption, or similar
			 obligation to identify account holders, after reason to
			 know, in subsection (b)(2), and(2)by inserting as posing a low risk of
			 tax evasion after this subsection in subsection
			 (c)(1)(G).(d)DefinitionsClauses (i) and (ii) of section 1473(2)(A)
			 are each amended by inserting or as a beneficial owner after
			 indirectly.(e)Special
			 rulesSection 1474(c) is
			 amended—(1)by inserting , except that
			 information provided under sections 1471(c) or 1472(b) may be disclosed to any
			 Federal law enforcement agency, upon request or upon the initiation of the
			 Secretary, to investigate or address a possible violation of United States
			 law after shall apply in paragraph (1), and(2)by inserting , or has had an
			 agreement terminated under such section, after section
			 1471(b) in paragraph (2).(f)Information
			 with respect to foreign financial assetsSection 6038D(a) is amended by inserting
			 ownership or beneficial ownership after holds
			 any.(g)Establishing
			 presumptions for entities and transactions involving non-FATCA
			 institutions(1)Presumptions
			 for tax purposes(A)In
			 generalChapter 76 is amended by inserting after section 7491 the
			 following new subchapter:FPresumptions for
				certain legal proceedingsSec. 7492. Presumptions pertaining to entities and transactions
				  involving non-FATCA institutions.7492.Presumptions
				pertaining to entities and transactions involving non-FATCA
				institutions(a)ControlFor
				purposes of any United States civil judicial or administrative proceeding to
				determine or collect tax, there shall be a rebuttable presumption that a United
				States person who, directly or indirectly, formed, transferred
				assets to, was a beneficiary of, had a beneficial interest in, or received
				money or property or the use thereof from an entity, including a trust,
				corporation, limited liability company, partnership, or foundation,
				that holds an account, or in any other manner has assets, in a non-FATCA
				institution, exercised control over such entity. The presumption of control
				created by this subsection shall not be applied to prevent the Secretary from
				determining or arguing the absence of control.(b)Transfers of
				incomeFor purposes of any United States civil judicial or
				administrative proceeding to determine or collect tax, there shall be a
				rebuttable presumption that any amount or thing of value received by a United
				States person directly or indirectly from an account or from
				an entity that holds an account, or in any other manner has assets, in
				a non-FATCA institution, constitutes income of such person taxable in the year
				of receipt; and any amount or thing of value paid or transferred by or on
				behalf of a United States person directly or indirectly to an
				account, or entity that holds an account, or in any other manner
				has assets, in a non-FATCA institution, represents previously unreported income
				of such person taxable in the year of the transfer.(c)Rebutting the
				presumptionsThe presumptions established in this section may be
				rebutted only by clear and convincing evidence, including detailed documentary,
				testimonial, and transactional evidence, establishing that—(1)in subsection
				(a), such taxpayer exercised no control, directly or indirectly, over account
				or entity at the time in question, and(2)in subsection
				(b), such amounts or things of value did not represent income related to such
				United States person.Any court
				having jurisdiction of a civil proceeding in which control of such an offshore
				account or offshore entity or the income character of such receipts or amounts
				transferred is an issue shall prohibit the introduction by the taxpayer of any
				foreign based document that is not authenticated in open court by a person with
				knowledge of such document, or any other evidence supplied by a person outside
				the jurisdiction of a United States court, unless such person appears before
				the
				court..(B)The table of
			 subchapters for chapter 76 is amended by inserting after the item relating to
			 subchapter E the following new item:Subchapter F—Presumptions for certain legal
				proceedings.(2)Definition of
			 non-fatca institutionSection 7701(a) is amended by adding at the
			 end the following new paragraph:(51)Non-fatca
				institutionThe term non-FATCA institution means any
				financial institution that does not meet the reporting requirements of section
				1471(b)..(3)Presumptions
			 for securities law purposesSection 21 of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78u) is amended by adding at the end the following new
			 subsection:(j)Presumptions
				pertaining to control and beneficial ownership(1)ControlFor
				purposes of any civil judicial or administrative proceeding under this title,
				there shall be a rebuttable presumption that a United States person who, directly or indirectly, formed, transferred assets to, was a beneficiary
				of, had a beneficial interest in, or received money or property or the use
				thereof from an entity, including a trust, corporation, limited liability
				company, partnership, or foundation, that holds an account, or in any
				other manner has assets, in a non-FATCA institution (as defined in section
				7701(a)(51) of the Internal Revenue Code of 1986), exercised control over such
				entity. The presumption of control created by this paragraph shall not be
				applied to prevent the Commission from determining or arguing the absence of
				control.(2)Beneficial
				ownershipFor purposes of any civil judicial or administrative
				proceeding under this title, there shall be a rebuttable presumption that
				securities that are nominally owned by an entity, including a trust,
				corporation, limited liability company, partnership, or foundation,
				and that are held in a non-FATCA institution (as so defined), are beneficially
				owned by any United States person who directly or indirectly
				exercised control over such entity. The presumption of beneficial ownership
				created by this paragraph shall not be applied to prevent the Commission from
				determining or arguing the absence of beneficial
				ownership..(4)Presumption for
			 reporting purposes relating to foreign financial accountsSection
			 5314 of title 31, United States Code, is amended by adding at the end the
			 following new subsection:(d)Rebuttable
				presumptionFor purposes of this section, there shall be a
				rebuttable presumption that any account with a non-FATCA institution (as
				defined in section 7701(a)(51) of the Internal Revenue Code of 1986) contains
				funds in an amount that is at least sufficient to require a report prescribed
				by regulations under this
				section..(5)Regulatory
			 authorityNot later than 180 days after the date of enactment of
			 this Act, the Secretary of the Treasury and the Chairman of the Securities and
			 Exchange Commission shall each adopt regulations or other guidance necessary to
			 implement the amendments made by this subsection. The Secretary and the
			 Chairman may, by regulation or guidance, provide that the presumption of
			 control shall not extend to particular classes of transactions, such as
			 corporate reorganizations or transactions below a specified dollar threshold,
			 if either determines that applying such amendments to such transactions is not
			 necessary to carry out the purposes of such amendments.(h)Effective
			 dateThe amendments made by this section shall take effect on the
			 date which is 180 days after the date of enactment of this Act, whether or not
			 regulations are issued under subsection (g)(5).103.Treatment of
			 foreign corporations managed and controlled in the United States as domestic
			 corporations(a)In
			 generalSection 7701 is amended by redesignating subsection (p)
			 as subsection (q) and by inserting after subsection (o) the following new
			 subsection:(p)Certain
				corporations managed and controlled in the United States treated as domestic
				for income tax(1)In
				generalNotwithstanding subsection (a)(4), in the case of a
				corporation described in paragraph (2) if—(A)the corporation
				would not otherwise be treated as a domestic corporation for purposes of this
				title, but(B)the management
				and control of the corporation occurs, directly or indirectly, primarily within
				the United States,then,
				solely for purposes of chapter 1 (and any other provision of this title
				relating to chapter 1), the corporation shall be treated as a domestic
				corporation.(2)Corporation
				described(A)In
				generalA corporation is described in this paragraph if—(i)the stock of such
				corporation is regularly traded on an established securities market, or(ii)the aggregate
				gross assets of such corporation (or any predecessor thereof), including assets
				under management for investors, whether held directly or indirectly, at any
				time during the taxable year or any preceding taxable year is $50,000,000 or
				more.(B)General
				exceptionA corporation shall not be treated as described in this
				paragraph if—(i)such corporation
				was treated as a corporation described in this paragraph in a preceding taxable
				year,(ii)such
				corporation—(I)is not regularly
				traded on an established securities market, and(II)has, and is
				reasonably expected to continue to have, aggregate gross assets (including
				assets under management for investors, whether held directly or indirectly) of
				less than $50,000,000, and(iii)the Secretary
				grants a waiver to such corporation under this subparagraph.(3)Management and
				control(A)In
				generalThe Secretary shall prescribe regulations for purposes of
				determining cases in which the management and control of a corporation is to be
				treated as occurring primarily within the United States.(B)Executive
				officers and senior managementSuch regulations shall provide
				that—(i)the management
				and control of a corporation shall be treated as occurring primarily within the
				United States if substantially all of the executive officers and senior
				management of the corporation who exercise day-to-day responsibility for making
				decisions involving strategic, financial, and operational policies of the
				corporation are located primarily within the United States, and(ii)individuals who
				are not executive officers and senior management of the corporation (including
				individuals who are officers or employees of other corporations in the same
				chain of corporations as the corporation) shall be treated as executive
				officers and senior management if such individuals exercise the day-to-day
				responsibilities of the corporation described in clause (i).(C)Corporations
				primarily holding investment assetsSuch regulations shall also
				provide that the management and control of a corporation shall be treated as
				occurring primarily within the United States if—(i)the assets of
				such corporation (directly or indirectly) consist primarily of assets being
				managed on behalf of investors, and(ii)decisions about
				how to invest the assets are made in the United
				States..(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning on or after the date which is 2 years after the date of the
			 enactment of this Act, whether or not regulations are issued under section
			 7701(p)(3) of the Internal Revenue Code of 1986, as added by this
			 section.104.Reporting
			 United States beneficial owners of foreign owned financial accounts(a)In
			 generalSubpart B of part III of subchapter A of chapter 61 is
			 amended by inserting after section 6045B the following new sections:6045C.Returns
				regarding United States beneficial owners of financial accounts located in the
				United States and held in the name of a foreign entity(a)Requirement of
				returnIf—(1)any withholding
				agent under sections 1441 and 1442 has the control, receipt, custody, disposal,
				or payment of any amount constituting gross income from sources within the
				United States of any foreign entity, including a trust, corporation, limited
				liability company, partnership, or foundation (other than an entity with shares
				regularly traded on an established securities market), and(2)such withholding
				agent determines for purposes of titles 14, 18, or 31 of the United States Code
				that a United States person has any beneficial interest in the foreign entity
				or in the account in such entity's name (hereafter in this section referred to
				as United States beneficial owner),then the
				withholding agent shall make a return according to the forms or regulations
				prescribed by the Secretary.(b)Required
				informationFor purposes of subsection (a) the information
				required to be included on the return shall include—(1)the name,
				address, and, if known, the taxpayer identification number of the United States
				beneficial owner,(2)the known facts
				pertaining to the relationship of such United States beneficial owner to the
				foreign entity and the account,(3)the gross amount
				of income from sources within the United States (including gross proceeds from
				brokerage transactions), and(4)such other
				information as the Secretary may by forms or regulations provide.(c)Statements To
				Be furnished to beneficial owners with respect to whom information is required
				To Be reportedA withholding agent required to make a return
				under subsection (a) shall furnish to each United States beneficial owner whose
				name is required to be set forth in such return a statement showing—(1)the name,
				address, and telephone number of the information contact of the person required
				to make such return, and(2)the information
				required to be shown on such return with respect to such United States
				beneficial owner.The
				written statement required under the preceding sentence shall be furnished to
				the United States beneficial owner on or before January 31 of the year
				following the calendar year for which the return under subsection (a) was
				required to be made. In the event the person filing such return does not have a
				current address for the United States beneficial owner, such written statement
				may be mailed to the address of the foreign entity.6045D.Returns by
				financial institutions regarding establishment of accounts in non-FATCA
				institutions(a)Requirement of
				returnAny financial institution directly or indirectly opening a
				bank, brokerage, or other financial account for or on behalf of an offshore
				entity, including a trust, corporation, limited liability company, partnership,
				or foundation (other than an entity with shares regularly traded on an
				established securities market), in a non-FATCA institution (as defined in
				section 7701(a)(51)) at the direction of, on behalf of, or for the benefit of a
				United States person shall make a return according to the forms or regulations
				prescribed by the Secretary.(b)Required
				informationFor purposes of subsection (a) the information
				required to be included on the return shall include—(1)the name,
				address, and taxpayer identification number of such United States
				person,(2)the name and
				address of the financial institution at which a financial account is opened,
				the type of account, the account number, the name under which the account was
				opened, and the amount of the initial deposit,(3)if the account is
				held in the name of an entity, the name and address of such entity, the type of
				entity, and the name and address of any company formation agent or other
				professional employed to form or acquire the entity, and(4)such other
				information as the Secretary may by forms or regulations provide.(c)Statements To
				be furnished to United States persons with respect to whom information is
				required To be reportedA financial institution required to make
				a return under subsection (a) shall furnish to each United States person whose
				name is required to be set forth in such return a statement showing—(1)the name,
				address, and telephone number of the information contact of the person required
				to make such return, and(2)the information
				required to be shown on such return with respect to such United States
				person.The
				written statement required under the preceding sentence shall be furnished to
				such United States person on or before January 31 of the year following the
				calendar year for which the return under subsection (a) was required to be
				made.(d)ExemptionThe
				Secretary may by regulations exempt any class of United States persons or any
				class of accounts or entities from the requirements of this section if the
				Secretary determines that applying this section to such persons, accounts, or
				entities is not necessary to carry out the purposes of this
				section..(b)Penalties(1)ReturnsSection
			 6724(d)(1)(B) is amended by striking or at the end of clause
			 (xxiv), by striking and at the end of clause (xxv), and by
			 adding after clause (xxv) the following new clauses:(xxvi)section
				6045C(a) (relating to returns regarding United States beneficial owners of
				financial accounts located in the United States and held in the name of a
				foreign entity), or(xxvii)section
				6045D(a) (relating to returns by financial institutions regarding establishment
				of accounts at non-FATCA institutions),
				and.(2)Payee
			 statementsSection 6724(d)(2) is amended by striking
			 or at the end of subparagraph (GG), by striking the period at
			 the end of subparagraph (HH), and by inserting after subparagraph (HH) the
			 following new subparagraphs:(II)section 6045C(c)
				(relating to returns regarding United States beneficial owners of financial
				accounts located in the United States and held in the name of a foreign
				entity),(JJ)section 6045D(c)
				(relating to returns by financial institutions regarding establishment of
				accounts at non-FATCA
				institutions)..(c)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 is amended by inserting after the item relating to
			 section 6045B the following new items:Sec. 6045C. Returns regarding
				United States beneficial owners of financial accounts located in the United
				States and held in the name of a foreign entity.Sec. 6045D. Returns by
				financial institutions regarding establishment of accounts at non-FATCA
				institutions..(d)Additional
			 penalties(1)Additional
			 penalties on banksSection 5239(b)(1) of the Revised Statutes of
			 the United States (12 U.S.C. 93(b)(1)) is amended by inserting or any of
			 the provisions of section 6045D of the Internal Revenue Code of 1986,
			 after any regulation issued pursuant to,.(2)Additional
			 penalties on securities firmsSection 21(d)(3)(A) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78u(d)(3)(A)) is amended by
			 inserting any of the provisions of section 6045D of the Internal Revenue
			 Code of 1986, after the rules or regulations
			 thereunder,.(e)Regulatory
			 authority and effective date(1)Regulatory
			 AuthorityNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Treasury shall adopt regulations, forms, or
			 other guidance necessary to implement this section.(2)Effective
			 DateSection 6045C of the Internal Revenue Code of 1986 (as added
			 by this section) and the amendment made by subsection (d)(1) shall take effect
			 with respect to amounts paid into foreign owned accounts located in the United
			 States after December 31 of the year of the date of the enactment of this Act.
			 Section 6045D of such Code (as so added) and the amendment made by subsection
			 (d)(2) shall take effect with respect to accounts opened after December 31 of
			 the year of the date of the enactment of this Act.105.Swap payments
			 made from the United States to persons offshore(a)Tax on swap
			 payments received by foreign personsSection 871(a)(1) is
			 amended—(1)by inserting
			 swap payments (as identified in section 1256(b)(2)(B)), after
			 annuities, in subparagraph (A), and(2)by adding at the
			 end the following new sentence: In the case of swap payments, the source
			 of a swap payment is determined by reference to the location of the
			 payor..(b)Tax on swap
			 payments received by foreign corporationsSection 881(a) is
			 amended—(1)by inserting
			 swap payments (as identified in section 1256(b)(2)(B)), after
			 annuities, in paragraph (1), and(2)by adding at the
			 end the following new sentence: In the case of swap payments, the source
			 of a swap payment is determined by reference to the location of the
			 payor..IIOther measures
			 To combat tax haven abuses201.Country-by-country
			 reporting(a)Country-by-Country
			 reportingSection 13 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78m) is amended by adding at the end the following new
			 subsection:(s)Disclosure of
				financial performance on a country-by-Country basis(1)DefinitionsIn
				this subsection—(A)the term
				issuer group means the issuer, each subsidiary of the issuer, and
				each entity under the control of the issuer; and(B)the term
				country of operation means each country in which a member of the
				issuer group is incorporated, organized, maintains employees, or conducts
				significant business activities.(2)Rules
				requiredThe Commission shall issue rules that require each
				issuer to include in an annual report filed by the issuer with the Commission
				information on a country-by-country basis during the covered period, consisting
				of—(A)a list of each
				country of operation and the name of each entity of the issuer group domiciled
				in each country of operation;(B)the number of
				employees physically working in each country of operation;(C)the total pre-tax
				gross revenues of each member of the issuer group in each country of
				operation;(D)the total amount
				of payments made to governments by each member of the issuer group in each
				country of operation, without exception, including, and set forth according
				to—(i)total Federal,
				regional, local, and other tax assessed against each member of the issuer group
				with respect to each country of operation during the covered period; and(ii)after any tax
				deductions, tax credits, tax forgiveness, or other tax benefits or waivers, the
				total amount of tax paid from the treasury of each member of the issuer group
				to the government of each country of operation during the covered period;
				and(E)such other
				financial information as the Commission may determine is necessary or
				appropriate in the public interest or for the protection of
				investors..(b)Rulemaking(1)DeadlinesThe
			 Securities and Exchange Commission (in this section referred to as the
			 Commission) shall—(A)not later than
			 270 days after the date of enactment of this Act, issue a proposed rule to
			 carry out this section and the amendment made by this section; and(B)not later than 1
			 year after the date of enactment of this Act, issue a final rule to carry out
			 this section and the amendment made by this section.(2)Data
			 formatThe information required to be provided by this section
			 shall be provided by the issuer in a report in a format prescribed by the
			 Commission, and such report shall be made available to the public online, in
			 such format as the Commission shall prescribe.(3)Effective
			 dateSubsection (s) of section 13 of the Securities Exchange Act
			 of 1934, as added by this section, shall become effective 1 year after the date
			 on which the Commission issues a final rule under this section.202.Penalty for
			 failing to disclose offshore holdings(a)Securities
			 Exchange Act of 1934Section 21(d)(3)(B) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u(d)(3)(B)) is amended by adding at the end
			 the following:(iv)Fourth
				tierNotwithstanding clauses (i), (ii), and (iii), for each
				violation, the amount of the penalty shall not exceed $1,000,000 for any
				natural person or $10,000,000 for any other person, if—(I)such person
				directly or indirectly controlled any foreign entity, including any trust,
				corporation, limited liability company, partnership, or foundation through
				which an issuer purchased, sold, or held equity or debt instruments;(II)such person
				knowingly or recklessly failed to disclose any such holding, purchase, or sale
				by the issuer; and(III)the holding,
				purchase, or sale would have been otherwise subject to disclosure by the issuer
				or such person under this
				title..(b)Securities Act
			 of 1933Section 20(d)(2) of the Securities Act of 1933 (15 U.S.C.
			 77t(d)(2)) is amended by adding at the end the following:(D)Fourth
				tierNotwithstanding subparagraphs (A), (B), and (C), for each
				violation, the amount of the penalty shall not exceed $1,000,000 for any
				natural person or $10,000,000 for any other person, if—(i)such person
				directly or indirectly controlled any foreign entity, including any trust,
				corporation, limited liability company, partnership, or foundation through
				which an issuer purchased, sold, or held equity or debt instruments;(ii)such person
				knowingly or recklessly failed to disclose any such holding, purchase, or sale
				by the issuer; and(iii)the holding,
				purchase, or sale would have been otherwise subject to disclosure by the issuer
				or such person under this
				title..(c)Investment
			 Advisers Act of 1940Section 203(i)(2) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–3(i)(2)) is amended by adding at the end the
			 following:(D)Fourth
				tierNotwithstanding subparagraphs (A), (B), and (C), for each
				violation, the amount of the penalty shall not exceed $1,000,000 for any
				natural person or $10,000,000 for any other person, if—(i)such person
				directly or indirectly controlled any foreign entity, including any trust,
				corporation, limited liability company, partnership, or foundation through
				which an issuer purchased, sold, or held equity or debt instruments;(ii)such person
				knowingly or recklessly failed to disclose any such holding, purchase, or sale
				by the issuer; and(iii)the holding,
				purchase, or sale would have been otherwise subject to disclosure by the issuer
				or such person under this
				title..203.Deadline for
			 anti-money laundering rule for investment advisers(a)Anti-Money
			 laundering obligations for investment advisersSection 5312(a)(2)
			 of title 31, United States Code, is amended—(1)in subparagraph
			 (Y), by striking or at the end;(2)by redesignating
			 subparagraph (Z) as subparagraph (BB); and(3)by inserting
			 after subparagraph (Y) the following:(Z)an investment
				adviser;.(b)Rules
			 requiredThe Secretary of the Treasury shall—(1)in consultation
			 with the Chairman of the Securities and Exchange Commission and the Chairman of
			 the Commodity Futures Trading Commission, not later than 270 days after the
			 date of enactment of this Act, publish a proposed rule in the Federal Register
			 to carry out the amendments made by this section; and(2)not later than
			 180 days after the date of enactment of this Act, publish a final rule in the
			 Federal Register on the matter described in paragraph (1).(c)ContentsThe
			 final rule published under this section shall require, at a minimum, each
			 investment adviser (as defined in section 202(a)(11) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–2(a)(11))) registered with the Securities and
			 Exchange Commission pursuant to section 203 of that Act (15 U.S.C.
			 80b–3)—(1)to submit
			 suspicious activity reports and establish an anti-money laundering program
			 under subsections (g) and (h), respectively, of section 5318 of title 31,
			 United States Code; and(2)to comply
			 with—(A)the customer
			 identification program requirements under section 5318(l) of title 31, United
			 States Code; and(B)the due diligence
			 requirements under section 5318(i) of title 31, United States Code.204.Anti-money
			 laundering requirements for formation agents(a)Anti-Money
			 laundering obligations for formation agentsSection 5312(a)(2) of
			 title 31, United States Code, as amended by section 203 of this Act, is amended
			 by inserting after subparagraph (Z) the following:(AA)any person
				engaged in the business of forming new corporations, limited liability
				companies, partnerships, trusts, or other legal entities;
				or.(b)Deadline for
			 anti-Money laundering rule for formation agents(1)Proposed
			 ruleThe Secretary of the Treasury, in consultation with the
			 Attorney General of the United States, the Secretary of Homeland Security, and
			 the Commissioner of Internal Revenue, shall—(A)not later than
			 120 days after the date of enactment of this Act, publish a proposed rule in
			 the Federal Register requiring persons described in section 5312(a)(2)(AA) of
			 title 31, United States Code, as added by this section, to establish anti-money
			 laundering programs under section 5318(h) of that title; and(B)not later than
			 270 days after the date of enactment of this Act, publish a final rule in the
			 Federal Register on the matter described in subparagraph (A).(2)ExclusionsThe
			 rule promulgated under this subsection shall exclude from the category of
			 persons engaged in the business of forming new corporations or other
			 entities—(A)any government
			 agency; and(B)any attorney or
			 law firm that uses a paid formation agent operating within the United States to
			 form such corporations or other entities.205.Strengthening
			 John Doe summons proceedings(a)In
			 generalSubsection (f) of section 7609 is amended to read as
			 follows:(f)Additional
				requirement in the case of a John Doe summons(1)General
				RuleAny summons described in subsection (c)(1) which does not
				identify the person with respect to whose liability the summons is issued may
				be served only after a court proceeding in which the Secretary establishes
				that—(A)the summons
				relates to the investigation of a particular person or ascertainable group or
				class of persons,(B)there is a
				reasonable basis for believing that such person or group or class of persons
				may fail or may have failed to comply with any provision of any internal
				revenue law, and(C)the information
				sought to be obtained from the examination of the records or testimony (and the
				identity of the person or persons with respect to whose liability the summons
				is issued) is not readily available from other sources.(2)ExceptionParagraph
				(1) shall not apply to any summons which specifies that it is limited to
				information regarding a United States correspondent account (as defined in
				section 5318A(e)(1)(B) of title 31, United States Code) or a United States
				payable-through account (as defined in section 5318A(e)(1)(C) of such title) of
				a financial institution that is held at a non-FATCA institution (as defined in
				section 7701(a)(51)).(3)Presumption in
				cases involving non-fatca institutionsFor purposes of this
				section, in any case in which the particular person or ascertainable group or
				class of persons have financial accounts in or transactions related to a
				non-FATCA institution (as defined in section 7701(a)(51)), there shall be a
				presumption that there is a reasonable basis for believing that such person or
				group or class of persons may fail or may have failed to comply with provisions
				of internal revenue law.(4)Project John
				Doe summonses(A)In
				generalNotwithstanding the requirements of paragraph (1), the
				Secretary may issue a summons described in paragraph (1) if the summons—(i)relates to a
				project which is approved under subparagraph (B),(ii)is issued to a
				person who is a member of the group or class established under subparagraph
				(B)(i), and(iii)is issued
				within 3 years of the date on which such project was approved under
				subparagraph (B).(B)Approval of
				projectsA project may only be approved under this subparagraph
				after a court proceeding in which the Secretary establishes that—(i)any summons
				issued with respect to the project will be issued to a member of an
				ascertainable group or class of persons, and(ii)any summons
				issued with respect to such project will meet the requirements of paragraph
				(1).(C)ExtensionUpon
				application of the Secretary, the court may extend the time for issuing such
				summonses under subparagraph (A)(i) for additional 3-year periods, but only if
				the court continues to exercise oversight of such project under subparagraph
				(D).(D)Ongoing court
				oversightDuring any period in which the Secretary is authorized
				to issue summonses in relation to a project approved under subparagraph (B)
				(including during any extension under subparagraph (C)), the Secretary shall
				report annually to the court on the use of such authority, provide copies of
				all summonses with such report, and comply with the court's direction with
				respect to the issuance of any John Doe summons under such
				project..(b)Jurisdiction of
			 court(1)In
			 generalParagraph (1) of section 7609(h) is amended by inserting
			 after the first sentence the following new sentence: Any United States
			 district court in which a member of the group or class to which a summons may
			 be issued resides or is found shall have jurisdiction to hear and determine the
			 approval of a project under subsection (f)(2)(B)..(2)Conforming
			 amendmentThe first sentence of section 7609(h)(1) is amended by
			 striking (f) and inserting (f)(1).(c)Effective
			 dateThe amendments made by this section shall apply to summonses
			 issued after the date of the enactment of this Act.206.Improving
			 enforcement of foreign financial account reporting(a)Clarifying the
			 connection of foreign financial account reporting to tax
			 administrationParagraph (4) of section 6103(b) is amended by
			 adding at the end the following new sentence:For
				purposes of subparagraph (A)(i), section 5314 of title 31, United States Code,
				and sections 5321 and 5322 of such title (as such sections pertain to such
				section 5314), shall be considered related
				statutes..(b)Simplifying the
			 calculation of foreign financial account reporting
			 penaltiesSection 5321(a)(5)(D)(ii) of title 31, United States
			 Code, is amended by striking the balance in the account at the time of
			 the violation and inserting the highest balance in the account
			 during the reporting period to which the violation relates.(c)Clarifying the
			 use of suspicious activity reports under the Bank Secrecy Act for civil tax law
			 enforcementSection 5319 of title 31, United States Code, is
			 amended by inserting the civil and criminal enforcement divisions of the
			 Internal Revenue Service, after including.IIIEnding corporate offshore
			 tax avoidance301.Allocation of
			 expenses and taxes on basis of repatriation of foreign income(a)In
			 generalPart III of subchapter N of chapter 1 is amended by
			 inserting after subpart G the following new subpart:HSpecial Rules for
				Allocation of Foreign-Related Deductions and Foreign Tax CreditsSec. 975. Deductions allocated to deferred foreign income may
				  not offset United States source income.Sec. 976. Amount of foreign taxes computed on overall
				  basis.Sec. 977. Application of subpart.975.Deductions
				allocated to deferred foreign income may not offset United States source
				income(a)Current year
				deductionsFor purposes of
				this chapter, foreign-related deductions for any taxable year—(1)shall be taken
				into account for such taxable year only to the extent that such deductions are
				allocable to currently-taxed foreign income, and(2)to the extent not
				so allowed, shall be taken into account in subsequent taxable years as provided
				in subsection (b).Foreign-related deductions shall be
				allocated to currently taxed foreign income in the same proportion which
				currently taxed foreign income bears to the sum of currently taxed foreign
				income and deferred foreign income.(b)Deductions
				related to repatriated deferred foreign income(1)In
				generalIf there is repatriated foreign income for a taxable
				year, the portion of the previously deferred deductions allocated to the
				repatriated foreign income shall be taken into account for the taxable year as
				a deduction allocated to income from sources outside the United States. Any
				such amount shall not be included in foreign-related deductions for purposes of
				applying subsection (a) to such taxable year.(2)Portion of
				previously deferred deductionsFor purposes of paragraph (1), the
				portion of the previously deferred deductions allocated to repatriated foreign
				income is—(A)the amount which
				bears the same proportion to such deductions, as(B)the repatriated
				income bears to the previously deferred foreign income.(c)Definitions and
				special ruleFor purposes of
				this section—(1)Foreign-related
				deductionsThe term foreign-related deductions means
				the total amount of deductions and expenses which would be allocated or
				apportioned to gross income from sources without the United States for the
				taxable year if both the currently-taxed foreign income and deferred foreign
				income were taken into account.(2)Currently-taxed
				foreign incomeThe term currently-taxed foreign
				income means the amount of gross income from sources without the United
				States for the taxable year (determined without regard to repatriated foreign
				income for such year).(3)Deferred foreign
				incomeThe term deferred foreign income means the
				excess of—(A)the amount that would be includible in
				gross income under subpart F of this part for the taxable year if—(i)all controlled
				foreign corporations were treated as one controlled foreign corporation,
				and(ii)all earnings and
				profits of all controlled foreign corporations were subpart F income (as
				defined in section 952), over(B)the sum of—(i)all dividends
				received during the taxable year from controlled foreign corporations,
				plus(ii)amounts includible
				in gross income under section 951(a).(4)Previously
				deferred foreign incomeThe
				term previously deferred foreign income means the aggregate amount
				of deferred foreign income for all prior taxable years to which this part
				applies, determined as of the beginning of the taxable year, reduced by the
				repatriated foreign income for all such prior taxable years.(5)Repatriated
				foreign incomeThe term repatriated foreign income
				means the amount included in gross income on account of distributions out of
				previously deferred foreign income.(6)Previously
				deferred deductionsThe term
				previously deferred deductions means the aggregate amount of
				foreign-related deductions not taken into account under subsection (a) for all
				prior taxable years (determined as of the beginning of the taxable year),
				reduced by any amounts taken into account under subsection (b) for such prior
				taxable years.(7)Treatment of
				certain foreign taxes(A)Paid by
				controlled foreign corporationSection 78 shall not apply for purposes of
				determining currently-taxed foreign income and deferred foreign income.(B)Paid by
				taxpayerFor purposes of determining currently-taxed foreign
				income, gross income from sources without the United States shall be reduced by
				the aggregate amount of taxes described in the applicable paragraph of section
				901(b) which are paid by the taxpayer (without regard to sections 902 and 960)
				during the taxable year.(8)Coordination
				with section 976In determining currently-taxed foreign income
				and deferred foreign income, the amount of deemed foreign tax credits shall be
				determined with regard to section 976.976.Amount of
				foreign taxes computed on overall basis(a)Current year
				allowanceFor purposes of
				this chapter, the amount taken into account as foreign income taxes for any
				taxable year shall be an amount which bears the same ratio to the total foreign
				income taxes for that taxable year as—(1)the
				currently-taxed foreign income for such taxable year, bears to(2)the sum of the
				currently-taxed foreign income and deferred foreign income for such
				year.The
				portion of the total foreign income taxes for any taxable year not taken into
				account under the preceding sentence for a taxable year shall only be taken
				into account as provided in subsection (b) (and shall not be taken into account
				for purposes of applying sections 902 and 960).(b)Allowance
				related to repatriated deferred foreign income(1)In
				generalIf there is
				repatriated foreign income for any taxable year, the portion of the previously
				deferred foreign income taxes paid or accrued during such taxable year shall be
				taken into account for the taxable year as foreign taxes paid or accrued. Any
				such taxes so taken into account shall not be included in foreign income taxes
				for purposes of applying subsection (a) to such taxable year.(2)Portion of
				previously deferred foreign income taxesFor purposes of
				paragraph (1), the portion of the previously deferred foreign income taxes
				allocated to repatriated deferred foreign income is—(A)the amount which
				bears the same proportion to such taxes, as(B)the repatriated
				deferred income bears to the previously deferred foreign income.(c)Definitions and
				special ruleFor purposes of
				this section—(1)Previously
				deferred foreign income taxesThe term previously deferred foreign
				income taxes means the aggregate amount of total foreign income taxes
				not taken into account under subsection (a) for all prior taxable years
				(determined as of the beginning of the taxable year), reduced by any amounts
				taken into account under subsection (b) for such prior taxable years.(2)Total foreign
				income taxesThe term
				total foreign income taxes means the sum of foreign income taxes
				paid or accrued during the taxable year (determined without regard to section
				904(c)) plus the increase in foreign income taxes that would be paid or accrued
				during the taxable year under sections 902 and 960 if—(A)all controlled
				foreign corporations were treated as one controlled foreign corporation,
				and(B)all earnings and
				profits of all controlled foreign corporations were subpart F income (as
				defined in section 952).(3)Foreign income
				taxesThe term foreign
				income taxes means any income, war profits, or excess profits taxes paid
				by the taxpayer to any foreign country or possession of the United
				States.(4)Currently-taxed
				foreign income and deferred foreign incomeThe terms currently-taxed foreign
				income and deferred foreign income have the meanings given
				such terms by section 975(c)).977.Application of
				subpartThis subpart—(1)shall be applied
				before subpart A, and(2)shall be applied
				separately with respect to the categories of income specified in section
				904(d)(1)..(b)Clerical
			 amendmentThe table of subparts for part III of subpart N of
			 chapter 1 is amended by inserting after the item relating to subpart G the
			 following new item:Subpart H. Special Rules for Allocation of Foreign-Related
				Deductions and Foreign Tax
				Credits.(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.302.Excess income from
			 transfers of intangibles to low-taxed affiliates treated as subpart F
			 income(a)In
			 generalSubsection (a) of
			 section 954 is amended by inserting after paragraph (3) the following new
			 paragraph:(4)the foreign base company excess intangible
				income for the taxable year (determined under subsection (f) and reduced as
				provided in subsection (b)(5)),
				and.(b)Foreign base
			 company excess intangible incomeSection 954 is amended by
			 inserting after subsection (e) the following new subsection:(f)Foreign base
				company excess intangible incomeFor purposes of subsection (a)(4) and this
				subsection:(1)Foreign base
				company excess intangible income defined(A)In
				generalThe term foreign base company excess intangible
				income means, with respect to any covered intangible, the excess
				of—(i)the sum of—(I)gross income from
				the sale, lease, license, or other disposition of property in which such
				covered intangible is used directly or indirectly, and(II)gross income from
				the provision of services related to such covered intangible or in connection
				with property in which such covered intangible is used directly or indirectly,
				over(ii)150 percent of
				the costs properly allocated and apportioned to the gross income taken into
				account under clause (i) other than expenses for interest and taxes and any
				expenses which are not directly allocable to such gross income.(B)Same country
				income not taken into accountIf—(i)the sale, lease,
				license, or other disposition of the property referred to in subparagraph
				(A)(i)(I) is for use, consumption, or disposition in the country under the laws
				of which the controlled foreign corporation is created or organized, or(ii)the services
				referred to in subparagraph (A)(i)(II) are performed in such country,the
				gross income from such sale, lease, license, or other disposition, or provision
				of services, shall not be taken into account under subparagraph (A)(i).(2)Exception based
				on effective foreign income tax rate(A)In
				generalForeign base company excess intangible income shall not
				include the applicable percentage of any item of income received by a
				controlled foreign corporation if the taxpayer establishes to the satisfaction
				of the Secretary that such income was subject to an effective rate of income
				tax imposed by a foreign country in excess of 5 percent.(B)Applicable
				percentageFor purposes of subparagraph (A), the term
				applicable percentage means the ratio (expressed as a
				percentage), not greater than 100 percent, of—(i)the number of
				percentage points by which the effective rate of income tax referred to in
				subparagraph (A) exceeds 5 percentage points, over(ii)10 percentage
				points.(C)Treatment of
				losses in determining effective rate of foreign income taxFor
				purposes of determining the effective rate of income tax imposed by any foreign
				country—(i)such effective
				rate shall be determined without regard to any losses carried to the relevant
				taxable year, and(ii)to the extent the
				income with respect to such intangible reduces losses in the relevant taxable
				year, such effective rate shall be treated as being the effective rate which
				would have been imposed on such income without regard to such losses.(3)Covered
				intangibleThe term covered intangible means, with
				respect to any controlled foreign corporation, any intangible property (as
				defined in section 936(h)(3)(B))—(A)which is sold,
				leased, licensed, or otherwise transferred (directly or indirectly) to such
				controlled foreign corporation from a related person, or(B)with respect to
				which such controlled foreign corporation and one or more related persons has
				(directly or indirectly) entered into any shared risk or development agreement
				(including any cost sharing agreement).(4)Related
				personThe term related person has the meaning
				given such term in subsection
				(d)(3)..(c)Separate basket
			 for foreign tax creditSubsection (d) of section 904 is amended by
			 redesignating paragraph (7) as paragraph (8) and by inserting after paragraph
			 (6) the following new paragraph:(7)Separate
				application to foreign base company excess intangible income(A)In
				generalSubsections (a), (b),
				and (c) of this section and sections 902, 907, and 960 shall be applied
				separately with respect to each item of income which is taken into account
				under section 954(a)(4) as foreign base company excess intangible
				income.(B)RegulationsThe
				Secretary may issue such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this subsection, including regulations
				or other guidance which provides that related items of income may be aggregated
				for purposes of this
				paragraph..(d)Conforming
			 amendments(1)Paragraph (4) of
			 section 954(b) is amended by inserting foreign base company excess
			 intangible income described in subsection (a)(4) or before
			 foreign base company oil-related income in the last sentence
			 thereof.(2)Subsection (b) of
			 section 954 is amended by adding at the end the following new paragraph:(7)Foreign base
				company excess intangible income not treated as another kind of base company
				incomeIncome of a
				corporation which is foreign base company excess intangible income shall not be
				considered foreign base company income of such corporation under paragraph (2),
				(3), or (5) of subsection
				(a)..(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.303.Limitations on
			 income shifting through intangible property transfers(a)Clarification
			 of definition of intangible assetClause (vi) of section
			 936(h)(3)(B) is amended by inserting (including any section 197
			 intangible described in subparagraph (A), (B), or (C)(i) of subsection (d)(1)
			 of such section) after item.(b)Clarification
			 of allowable valuation methods(1)Foreign
			 corporationsParagraph (2) of section 367(d) is amended by adding
			 at the end the following new subparagraph:(D)Regulatory
				authorityFor purposes of the last sentence of subparagraph (A),
				the Secretary may require—(i)the valuation of
				transfers of intangible property on an aggregate basis, or(ii)the valuation of
				such a transfer on the basis of the realistic alternatives to such a
				transfer,in any
				case in which the Secretary determines that such basis is the most reliable
				means of valuation of such
				transfers..(2)Allocation
			 among taxpayersSection 482 is amended by adding at the end the
			 following: For purposes of the preceding sentence, the Secretary may
			 require the valuation of transfers of intangible property on an aggregate basis
			 or the valuation of such a transfer on the basis of the realistic alternatives
			 to such a transfer, in any case in which the Secretary determines that such
			 basis is the most reliable means of valuation of such
			 transfers..(c)Effective
			 date(1)In
			 generalThe amendments made by this section shall apply to
			 transfers in taxable years beginning after the date of the enactment of this
			 Act.(2)No
			 inferenceNothing in the amendment made by subsection (a) shall
			 be construed to create any inference with respect to the application of section
			 936(h)(3) of the Internal Revenue Code of 1986, or the authority of the
			 Secretary of the Treasury to provide regulations for such application, on or
			 before the date of the enactment of such amendment.304.Repeal of
			 check-the-box rules for certain foreign entities and CFC look-thru
			 rules(a)Check-the-Box
			 rulesParagraph (3) of section 7701(a) is amended—(1)by striking and, and(2)by inserting after insurance
			 companies the following:, and any
			 foreign business entity that—(A)has a single owner that does not have
				limited liability, or(B)has one or more members all of which have
				limited
				liability.(b)Look-Thru
			 ruleSubparagraph (C) of section 954(c)(6) is amended to read as
			 follows:(C)TerminationSubparagraph
				(A) shall not apply to dividends, interest, rents, and royalties received or
				accrued after the date of the enactment of the
				Stop Tax Haven Abuse
				Act..305.Prohibition on
			 offshore loan abuse(a)In
			 generalSubpart F of part III of subchapter N of chapter 1 is
			 amended by adding at the end the following new section:966.Income
				inclusion for loans to United States shareholders from controlled foreign
				corporations(a)In
				generalIn the case of a United States shareholder, there shall
				be included in income for the taxable year an amount equal to the disqualified
				CFC loan amount.(b)Disqualified
				CFC loan amount(1)In
				generalFor purposes of this section, the disqualified CFC loan
				amount for any taxable year is an amount equal to the lesser of—(A)the aggregate
				amount of obligations of the United States shareholder which originated in such
				taxable year and are held (directly or indirectly) by controlled foreign
				corporations, or(B)the foreign group
				earnings amount.(2)ExceptionIn
				determining the amount of obligations under subparagraph (A), there shall be
				excluded any obligation described in section 956(c)(2)(C).(3)Carryforward of
				certain amountsIf, for any taxable year, the amount under
				subparagraph (A) exceeds the amount under subparagraph (B), such excess shall
				be taken into account as an obligation to which subparagraph (A) applies for
				the succeeding taxable year.(4)Foreign group
				earnings amountFor purposes of this section, the term
				foreign group earnings amount means the aggregate earnings and
				profits of all controlled foreign corporations in the worldwide affiliated
				group (as defined in section 864(f)(1)(C)) of the United States shareholder,
				determined—(A)as of the last
				day of the taxable year of the United States shareholder, and(B)without regard to
				any distributions made during such taxable year.(c)Denial of
				interest deductionNo deduction shall be allowed for interest
				paid or accrued with respect to obligations taken into account under subsection
				(b).(d)Treatment of
				income sourceAny amount included in income under subsection (a)
				shall be treated as income from sources within the United
				States..(b)Coordination
			 with section 956Paragraph (2) of section 956(c) is amended by
			 striking and at the end of subparagraph (K), by striking the
			 period at the end of subparagraph (L)(ii) and inserting ; and,
			 and by inserting after subparagraph (L) the following new subparagraph:(M)any obligation which is taken into account
				in determining the disqualified CFC loan amount under section
				966..(c)Clerical
			 amendmentThe table of sections for subpart F of part III of
			 subchapter N of chapter 1 is amended by adding at the end the following new
			 item:Sec. 966. Income inclusion for loans to certain United States
				shareholders from controlled foreign
				corporations..(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations originated after the date of the enactment of this Act.